Citation Nr: 1502074	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Propriety of a disability reduction for scar of the left leg and knee from 10 to 0 percent, effective April 15, 2011.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.   

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011   rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.

Since the issuance of the August 2012 statement of the case, the Veteran submitted additional evidence.  In written argument dated in September 2014, the Veteran's representative indicated that the Veteran waives initial RO consideration of all evidence newly submitted.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a May 2011 decision, the RO reduced the rating for the Veteran's service-connected left leg and knee scar from 10 percent disabling to noncompensably disabling from April 15, 2011.  The 10 percent rating had been in effect more than 5 years. 

2.  The RO was not required to notify the Veteran of the proposed rating reduction in accordance with 38 C.F.R. § 3.105(e) because the action did not result in a reduction of compensation payments being made at that time.

3.  The evidence is in relative equipoise as to whether sustained material improvement in the Veteran's left leg and knee scar under the ordinary conditions of life was demonstrated.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for left leg and knee scar, effective April 15, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to restore the 10 percent rating for service-connected left leg and knee scar is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The procedural facts in this case are not in dispute.  Service connection for a left leg and knee scar has been in effect since December 1968, at which time a noncompensable rating was assigned.  In a May 2001 rating decision, the RO increased the rating to 10 percent pursuant to Diagnostic Code 7804, effective July 20, 2000.  A June 2009 rating decision continued the 10 percent rating.

In 2011, the Veteran filed an increased rating for his left leg and knee scar.  Thereafter, the May 2011 rating decision decreased the rating for left leg and knee scar from 10 to 0 percent, effective April 15, 2011, based on April 2011 examination findings.  The Veteran subsequently appealed the decision.

In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In this case, the record shows that the Veteran was in receipt of compensation benefits for additional disabilities in May 2011.  Following a February 2011 rating decision, the Veteran had ongoing compensation payments at the combined 30 percent level for the scar of the left leg and knee, degenerative joint disease with retained foreign body of the left knee, coronary artery disease, scar on the left forearm, and fracture of the left zygoma.  Although the May 2011 rating decision reduced the rating for the left leg and knee scar to noncompensable, effective April 15, 2011, the rating decision simultaneously increased the disability rating for coronary artery disease to 60 percent, effective January 31, 2011.  The Veteran's combined rating was, therefore, increased to 70 percent from January 31, 2011, and to 60 percent from April 15, 2011, by the May 2011 rating decision.  In sum, the May 2011 rating decision resulted in combined compensation payments greater than the combined 30 percent "compensation payments currently being made," even though the rating for the left leg and knee scar was reduced.  Therefore, there was no prejudice to the Veteran, and the procedures of 38 C.F.R. § 3.105(e) (2014) are not for application.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The 10 percent rating for the Veteran's left leg and knee scar was awarded effective July 20, 2000, and was reduced effective April 15, 2011, more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b).

The RO increased the rating to 10 percent for left leg and knee scar in a May 2001 rating decision, effective July 20, 2000.  Such increase was based largely on two VA examinations conducted in August 2000.  One of those examinations revealed a tender scar, and the other did not.  The RO resolved any doubt in the Veteran's favor and increased the rating.

The 10 percent rating was continued in a June 2009 rating decision, based on April 2009 VA findings which show the Veteran's report that his left leg and knee scar bothered him and felt tight when he walked.  

The rating reduction from 10 to 0 percent was based on April 2011 VA examination findings which showed no objective evidence of pain in the left leg and knee scar.

However, on his December 2011 substantive appeal, the Veteran disagreed with the rating reduction, indicating that his left knee scar was indeed painful, and limited full use of his knee.  

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two ratings will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

The RO awarded the 10 percent rating for left leg and knee scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective July 20, 2000.  However, the Board observes that since then, VA twice revised the criteria for evaluating disabilities of the skin; the first amendment became effective August 30, 2002, the second became effective October 23, 2008.  See 67 Fed. Reg. 49490 -99 (July 31, 2002); see also 73 Fed. Reg. 54708 (September 23, 2008).  

The RO reduced the Veteran's disability rating in 2011, after the effective date for the 2008 revision of the diagnostic criteria for evaluating the skin.  Where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change. 38 U.S.C.A. § 5110 (West 2002).

Prior to August 30, 2002, scars that are superficial, tender and painful on objective 
demonstration may be rated at a maximum rating of 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Effective August 30, 2002, scars that are superficial and painful on examination may be rated at a maximum rating of 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  A superficial scar was defined as one not associated with underlying soft tissue damage.

Effective October 23, 2008, forward, one or two scars that are unstable or painful are rated 10 percent disabling.  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Considering the evidence as a whole, the evidence as to whether improvement in the scar of the left leg and knee is in equipoise.  The April 2011 VA examination which led to the reduction did not show objective evidence of a painful scar.  To the contrary however, the Veteran did report to the examiner that he had intermittent knee pain (albeit it is unclear whether he was referring to the scar or the knee joint itself).  In addition, as noted above, the Veteran indicated on his substantive appeal that his left leg and knee scar was painful.  Significantly, the Veteran, as a layperson, is competent to report symptoms he perceives through his senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 10 percent disability rating for scar on the left knee and leg to noncompensable was improper and the 10 percent disability rating is hereby restored. 


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent rating for the Veteran's left leg and knee scar is restored, effective 
April 15, 2011.


REMAND

In March 2011, VA afforded the Veteran a VA mental health examination and the examiner determined that the Veteran did not meet the criteria for PTSD, reasoning that the Veteran lacked re-experiencing events from his service in Vietnam, and avoidance and arousal symptoms.  However, more recently, the Veteran submitted 2012 and 2013 treatment notes from the Vet Center which show a diagnosis of PTSD, in addition to symptoms of avoidance and intrusive thoughts.  In light of this new evidence, a new VA examination is necessary to clarify whether the Veteran meets the criteria for PTSD, and if so, whether it, or any other diagnosed psychiatric disability, is related to his military service.   

In addition, an addendum is necessary to clarify the etiology of the Veteran's bilateral hearing loss.  During an April 2011 VA examination, the Veteran reported having had hearing loss since service.  After examining and interviewing the Veteran, the examiner determined that the Veteran's bilateral hearing loss is less likely related to his military service.  This opinion however is inadequate because it appears to be based solely on the notion that the Veteran's hearing was normal on audiometric testing during his military service, which is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).

The tinnitus claim is inextricably intertwined with the hearing loss claim as the April 2011 VA examiner stated that the Veteran's tinnitus may be a symptom of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file any outstanding VA medical evidence.

2.  Make arrangements to obtain and associate with the claims file any outstanding records from the Vet Center (see records dated from May 2012 to June 2013 associated with the claims file).

3.  Send an appropriate PTSD stressor development letter to the Veteran, specifically clarifying whether he is claiming COMBAT stressors or a PERSONAL ASSAULT, or BOTH (see 2012-2013 Vet Center records).  Based on his response, develop the claimed stressors.  Thereafter, make a specific determination whether any stressor has been verified. 

Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999). A copy of the letter shall be sent to the Veteran's representative and noted in the claims file.

4.  After the above-development has been completed and regardless of whether a stressor has been verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include PTSD.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

Although a complete review of the claims file is imperative, attention is called to the following:

*Clinical Record Cover Sheet dated in September 1968 showing diagnosis of fragment wounds due to being hit in a mortar attack in Vietnam.

*Vet Center treatment records showing that the Veteran was prescribed medication for depression in Mach 2011.

*April 2011 VAX mental health examination report

* VA Form-9 received in December 2011 on which the Veteran stated that he thinks of his Vietnam service.

*Vet Center treatment records dated in 2012 and 2013 showing reporting combat trauma and MST, as well as PTSD diagnosis consisting of symptoms such as nightmares, intrusive thoughts, avoidance of reminders, easily started, and hypervigilance.

After reviewing the record, the examiner is asked to respond to the following:
 
a).  Indicate all acquired psychiatric disorders currently shown, to include PTSD and depression. 

b).  Specifically indicate whether the Veteran meets the DSM-IV criteria for PTSD, and reconcile this determination with the prior PTSD diagnoses shown in the Vet Center treatment records.    

c).  For any currently diagnosed psychiatric disorder other than PTSD, determine whether such disorder had its onset in service or is otherwise related to service, to include any verified stressors.  

d).  Comment on the Veteran's history of alcohol dependence.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5.  Forward the Veteran's claims file to the examiner who conducted the April 2011 VA audiologic examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's hearing loss disability.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a complete review of the claims file is imperative, attention is called to the following:

*Clinical Record Cover Sheet dated in September 1968 showing diagnosis of fragment wounds due to being hit in a mortar attack in Vietnam.

*The Veteran's receipt of a Purple Heart Medal.

* Private audiologic reports dated in March 1997 and October 2000 showing a diagnosis of bilateral hearing loss, and a positive history of military noise exposure and tinnitus.

*The April 2011 VA audiologic examination report.

After review the record and examining and interviewing the Veteran, the examiner is asked to respond to the following:

a.  Clarify whether the Veteran's bilateral hearing loss had its onset during COMBAT service or is otherwise related to such service.  In doing so, the examiner should convert the November 1966 and December 968 audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units. 

b.  Address the Veteran's competent reports of having experienced hearing difficulty since service discharge.

c.  Clarify whether the Veteran's tinnitus is a symptom of his hearing loss; or alternatively, had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.   

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  THEN readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


